Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Landrum on 13 April 2021.
The application has been amended as follows: 
In the claims, claims have been amended as follows:

10. (currently amended) A method of treating a patient having pancreatic cancer, gastrointestinal cancer, lung cancer, breast cancer, cervical cancer, uterine cancer, ovarian cancers, colorectal cancer, or stomach cancer, comprising administering 3an effective amount of an anti-xCT antibody of claim 4, or an [[x]]xCT binding antibody fragment to the patient.

11. (currently amended) The method of claim 10, wherein the antibody or the xCT binding antibody fragment is humanized.  

the xCT binding antibody fragment [[thereof ]]is chimeric.  

13. (currently amended) The method of claim 10, wherein said antibody or the xCT binding antibody fragment [[thereof ]]is an antibody fragment, and the antibody fragment is an ScFv.

16. (currently amended) The method of claim 10, wherein the antibody or the xCT binding antibody fragment [[thereof ]]is administered parenterally, intraperitoneally, intravenously, subcutaneously, orally, nasally, via inhalation, or rectally.  

17. (currently amended) The method of claim 10, wherein the antibody or the xCT binding antibody fragment [[thereof ]]is administered intravenously at a dosage of from 5 mg/m2 to 2000 mg/m2


Conclusion
Claims 4-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643     

/Brad Duffy/Primary Examiner, Art Unit 1643